Citation Nr: 1600269	
Decision Date: 01/05/16    Archive Date: 01/12/16

DOCKET NO.  95-00 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a liver disability, to include as secondary to diabetes mellitus.

2.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD), prior to April 6, 2010, on a schedular and an extra-schedular basis; and a rating in excess of 70 percent for PTSD as of April 6, 2010, on an extra-schedular basis.

3.  Entitlement to a rating in excess of 10 percent for bronchial asthma prior to July 28, 2008, and in excess of 30 percent as of July 28, 2008, on an extra-schedular basis.  

4.  Entitlement to a rating in excess of 10 percent, prior to February 9, 2010, for a heart disability, on an extra-schedular basis.  

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to July 23, 2007.  
REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to October 1970 and from January 1991 to July 1991.

These matters on appeal before the Board of Veterans' Appeals (Board) arise from May 2006, February 2007, April 2011, and July 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

In January 2010, the Board denied a claim for entitlement to service connection for a liver disability.  The Board also remanded the increased rating claim for asthma for an additional VA examination which was conducted in April 2010.  The denial of service connection for a liver disability was appealed to the Court of Appeals for Veterans Claims and was remanded to the Board for further development, to include providing the Veteran a VA examination.  In December 2011, the Board remanded the claim in compliance with the Court's January 2011 Order.  The Veteran was provided a respiratory examination in March 2012.  In July 2014, the Board remanded that matter for an addendum opinion.
 
In December 2011, the Board also remanded the increased rating claim for asthma for reconsideration and the issuance of a supplemental statement of the case.  That was accomplished in May 2012.  Also in December 2011, the Board remanded the increased rating for PTSD claim for the issuance of a statement of the case.  That was accomplished in May 2012.  In addition, the Board remanded the TDIU claim as inextricably intertwined with the claims for an increased rating for asthma and for PTSD.  The issue of entitlement to TDIU was reconsidered by the RO in a May 2012 supplement statement of case. 

In July 2011, the RO granted service connection for ischemic heart disease and assigned a 10 percent rating, effective June 19, 1995, when an application for compensation benefits was construed as a claim for service connection for a heart disability.  Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989).  In July 2011, the Veteran filed a Notice of Disagreement with the initial rating.  A statement of the case was issued in May 2012 and a substantive appeal was filed in May 2012.  That appeal was merged with the other issues addressed in this decision in 2013.

In July 2014, the Board issued a decision and remand that denied a rating in excess of 10 percent for bronchial asthma prior to July 28, 2008; granted a higher 30 percent scheduler rating for bronchial asthma, as of July 28, 2008; granted a higher 30 percent schedular rating for PTSD prior to April 6, 2010; denied a scheduler rating in excess of 70 percent for PTSD as of April 6, 2010; denied an initial rating in excess of 10 percent for a heart disability; and denied entitlement to a TDIU prior to July 23, 2007.  The Veteran appealed to the United States Court of Appeals for Veterans Claims.  In an August 2015 Order, the Court granted a Joint Motion for Partial Remand, and remanded the part of the Board's decision that denied entitlement to a rating in excess of 10 percent for bronchial asthma prior to July 28, 2008, and in excess of 30 percent as of July 28, 2008, on an extra-schedular basis; a rating in excess of 30 percent for PTSD, prior to April 6, 2010, on a schedular and an extra-schedular basis; a rating in excess of 70 percent for PTSD as of April 6, 2010, on an extra-schedular basis; a rating in excess of 10 percent for a heart disability, on an extra-schedular basis; and TDIU prior to July 23, 2007, for actions consistent with the terms of the joint motion.  The appeal as to the remaining issues was dismissed.

In the Joint Motion, the parties agreed that they did not wish to disturb the grant of a higher 30 percent scheduler rating for PTSD for the period prior to April 6, 2010, granted in the Board's July 2014 decision.  Further, it was agreed that the appellant was abandoning any appeal of the scheduler theory of entitlement for the claim of a disability rating in excess of 70 percent for PTSD, as of April 6, 2010, and for increased scheduler ratings for bronchial asthma and a heart disability.  


REMAND

In the August 2014 Joint Motion, the parties agreed that the Board did not provide an adequate statement of reasons or bases for whether the Veteran was entitled to increased ratings on an extra-schedular basis based on the collective impact of the Veteran's service-connected disabilities.  The parties recognized that the United States Court of Appeals for the Federal Circuit issued a decision, in which it rejected VA's interpretation that 38 C.F.R. 3.321(b)(1)  only contemplates that referral for extraschedular consideration be made on an individual basis for each service-connected disability to determine if the disability picture made the schedular evaluation inadequate, and not on a collective basis.  Johnson  v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In that case, the Federal Circuit determined that extraschedular consideration required consideration of the collective impact of the Veteran's service-connected disabilities in assessing the disability picture and whether it made the schedular criteria inadequate such that referral to the Director of the VA Compensation and Pension Service for extraschedular consideration is warranted.

In light of the concerns expressed in the Joint Motion, coupled with the holding in that Federal Circuit case, the Board finds that VA must refer the Veteran's claims for increased ratings for bronchial asthma, PTSD, and heart disability for consideration of a combined extraschedular rating.  Johnson  v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014); 38 C.F.R. § 3.321(b) (2015).

The Board finds that the Veteran's claim for TDIU prior to July 23, 2007 is inextricably intertwined with the claims for higher ratings for bronchial asthma, PTSD, and a heart disability and for service connection for a liver condition.  Therefore, the appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Also, in July 2014, the Board remanded a claim for service connection for a liver condition for an addendum opinion.  A review of the record indicates that the opinion was obtained in December 2015.  However, a supplemental statement of the case has yet to be issued.  Thus, a supplemental statement of the case should be issued.  

Accordingly, the case is REMANDED for the following action:

1.  Refer the claims for increased rating to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of entitlement to increased ratings, on an extra-schedular basis for bronchial asthma, PTSD, and a heart disability, to include the collective impact of the service-connected disabilities to determine whether a combined extraschedular rating is warranted under 38 C.F.R. § 3.321(b), and for TDIU prior to July 23, 2007, pursuant to 38 C.F.R. § 4.16(b).

2.  Then, readjudicate each of the claims remaining on appeal.  If any action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

